Citation Nr: 0808487	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
fungal infection of the feet with deformed toenails.

(The issue of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claim of entitlement to 
an increased evaluation for his service connected fungal 
infection of the feet with deformed toenails.


FINDINGS OF FACT

The fungal infection of the feet does not involve at least 5 
percent of the entire body, or 5 percent of exposed areas, 
and has required no more than topical therapy in the past 
year; the veteran has never required the use of intermittent 
systemic therapy for treatment of this disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatophytosis 
of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 
7801-06, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the November 2005 statement 
of the case.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated in conjunction with this 
appeal.  The duties to notify and assist have therefore been 
met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.

The veteran is currently in receipt of a noncompensable 
evaluation for his fungal infection of the feet with deformed 
toenails, as dermatophytosis, under Diagnostic Code 7813.  
According to the rating code, dermatophytosis (fungal 
infection, including of the toenails or other areas) is to be 
rated under the criteria for dermatitis.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007). 

Under the rating criteria for eczema or dermatitis, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007). 

Taking into account all relevant evidence, the Board finds 
that a compensable rating for the veteran's service connected 
fungus infection of the feet with deformed toenails is not 
warranted.  Reviewing the evidence of record, the report of 
the veteran's April 2005 VA skin examination indicated that 
he had difficulty with cutting his nails, and with them 
catching on clothes.  Upon examination of the feet, all 10 of 
the veteran's toenails were found to be thickened and 
dystrophic.  There was no moccasin type scale of the feet. 
The veteran was diagnosed with onchomycosis of the toenails. 
The veteran was advised to continue using a topical 
antifungal.  It was noted that because of the veteran's 
elevated liver enzymes, he would need a "work up" before he 
could be given an oral antifungal.

Thus, the evidence shows that the veteran's service-connected 
skin condition covers much less than 5 percent of his total 
body surface or exposed areas.  Although he requires 
antifungal topical medication to treat the condition, and may 
be prescribed oral antifungal medication in the future, he 
has not been prescribed anything other than topical therapy 
during the past 12 months.  There was no scaling, redness or 
itching of the feet observed on recent examination. Nor is 
there any evidence of record showing that the veteran at any 
time has required the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
treatment of this disability.

As such, the Board finds that the preponderance of the 
evidence of record indicates that the criteria for a higher 
evaluation for the veteran's service connected disability 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).




ORDER

Entitlement to an increased evaluation for fungal infection 
of the feet with deformed toenails, currently evaluated as 
noncompensably disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


